DISMISS and Opinion Filed September 20, 2018




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-01386-CV

                                 GAURAV MISHRA, Appellant
                                            V.
                                  SHILPA MISHRA, Appellee

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-55658-2017

                              MEMORANDUM OPINION
                        Before Justices Stoddart, Whitehill, and Boatright
                                  Opinion by Justice Whitehill
       Appellant appeals from the trial court’s protective order signed on November 8, 2017. On

August 29, 2018, a supplemental clerk’s record was filed containing the trial court’s order vacating

as void the November 8 protective order. In response, the Court instructed appellant to file a letter

brief explaining how the appeal is not now moot or, alternatively a motion to dismiss the appeal.

See Nat’l Collegiate Athletic Ass’n v. Jones, 1 S.W.3d 83, 86 (Tex. 1999) (case becomes moot and

court loses jurisdiction if controversy between parties ceases to exist).

       Before the Court is appellant’s unopposed motion to dismiss the appeal and vacate the

appealed protective order. Because the protective order has already been vacated, we grant the
motion to the extent that we dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                   /Bill Whitehill/
                                                   BILL WHITEHILL
                                                   JUSTICE

171386F.P05
                                       S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                       JUDGMENT

 GAURAV MISHRA, Appellant                         On Appeal from the 219th Judicial District
                                                  Court, Collin County, Texas
 No. 05-17-01386-CV       V.                      Trial Court Cause No. 219-55658-2017.
                                                  Opinion delivered by Justice Whitehill.
 SHILPA MISHRA, Appellee                          Justices Stoddart and Boatright
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee SHILPA MISHRA recover her costs of this appeal from
appellant GAURAV MISHRA.


Judgment entered September 20, 2018.




                                            –3–